Citation Nr: 1041539	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-23 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left 
ankle sprain, status post calcaneal cuboid fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2000 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in Newington, 
Connecticut, which granted service connection for left foot ankle 
sprain, status post calcaneal cuboid fracture and assigned a  
non-compensable evaluation, effective March 25, 2008.

In a January 2009 rating decision the RO granted an initial 
increased rating to 10 percent, effective March 25, 2008.  

The Veteran was afforded a Video Conference Hearing before the 
undersigned in February 2010 and a copy of that transcript is of 
record.  


FINDING OF FACT

The Veteran's service-connected left foot ankle sprain, status 
post calcaneal cuboid fracture is manifested by dorsiflexion to 
zero degrees, plantar flexion to 45 degrees and reports of pain 
and limitation of functioning.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent, but no 
more, for the service-connected left foot ankle sprain, status 
post calcaneal cuboid have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 
4.27, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5271, 5284 
(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed 
to substantiate a service connection claim in March 2008.  The 
Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted, the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Based on the foregoing, no further development is 
required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, private 
treatment records and afforded the Veteran a VA examination.  The 
December 2008 VA examiner had the opportunity to review the 
Veteran's case file, examine him and provided thorough details as 
to the Veteran's disability. The examination has been found to be 
adequate for rating purposes.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file.  Therefore, VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.

II.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10 (2010). 

As previously noted, in October 2008, the RO granted service 
connection for left ankle sprain, status post calcaneal cuboid 
fracture and assigned a non compensable rating.  Because the 
Veteran appealed the RO's determination at the time of an initial 
rating, separate ratings can be assigned for separate periods of 
time based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2010).

III.  Analysis 

The Veteran asserts that the rating he received for left ankle 
sprain, status post calcaneal cuboid fracture does not accurately 
reflect its severity.  He asserts that his disability has been 
aggravated by his job as it requires constant standing.  

The RO initially evaluated the Veteran's left ankle sprain, 
status post calcaneal cuboid fracture disability under Diagnostic 
Codes 5271-5284.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27.   Diagnostic Code 5271 pertains to limited motion 
of the ankle and affords a 10 percent rating for moderate 
limitation and a 20 percent rating for marked limitation.  
38 C.F.R. § 4.71a.  Diagnostic Code 5284 pertains to foot 
injuries and affords a 10 percent rating for a moderate injury, a 
20 percent rating for moderately severe injury and a 30 percent 
rating for a severe injury.  With actual loss of use of the foot 
the rating schedule provides for a 40 percent evaluation.   

The words "slight," "moderate" and "severe" as used in the 
various codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6.  Normal range of motion of the 
ankle is from zero to 20 degrees dorsiflexion and from zero to 45 
degrees plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II.  

February 2005 treatment records from Danbury Diagnostic Imaging 
showed no evidence of fracture or dislocation of the left ankle.  
In a May 2005 record the examiner recommended a multiligamentous 
brace for the Veteran's chronic ankle sprain.  The purpose of the 
brace is to apply immobilization, and stabilization to the left 
ankle.  June 2005 treatment records showed mild edema in the 
subcutaneous tissues and a small amount of fluid in the joint 
space.  The examiner noted degenerative changes in the posterior 
foot at the talonavicular joint.  No ranges of motion were 
provided for the Veteran's left ankle.  

The Veteran was afforded a VA examination in December 2008 and 
the examiner had the opportunity to review the Veteran's case 
file.  The examiner noted degenerative changes in the posterior 
foot at the talonavicular joint and calcaneocuboid articulation.  
The Veteran reported daily low grade pain which is worse with 
standing.  He reported weakness, stiffness and occasional 
swelling with running.  There were no reports of heat, redness, 
instability, dislocation, subluxation or locking.  On examination 
the examiner noted a normal gait and no functional limitations on 
standing and walking.  The examiner noted that there were no 
callosities, breakdown or unusual shoe wear pattern that would 
indicate abnormal weight bearing.  The Veteran had plantar 
flexion to 45 degrees with pain noted at 45 degrees and 
dorsiflexion limited to zero degrees due to stiffness. With 
regard to the Veteran's range of motion there was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, heat, abnormal movement or tenderness to 
palpation. 

In this case, the Board observes that the December 2008 VA 
examination showed dorsiflexion was zero degrees.  Simply put, it 
indicates the Veteran was unable to dorsiflex the left ankle.  
While there is no evidence of ankylosis, there is evidence of 
limited range of motion.  The Veteran also testified that he must 
sit for long periods of time in order to ice his foot and reduce 
the swelling.  He testified that standing aggravates his 
symptomatology and that his once active life has been restricted.  
The Board notes that while the evidence shows that the Veteran is 
able to run; he cannot run the distances that he used to and he 
is unable to hike because of the unsteady terrain.  These 
restrictions have been taken into consideration in the 20 percent 
rating.  As such, it appears that the Veteran more nearly 
approximates the criteria of marked limitation of motion rather 
than moderate.  
Resolving reasonable doubt regarding the degree of disability in 
favor of the Veteran, the Board finds that he is entitled to a 
rating of 20 percent under Diagnostic Code 5271.  See 38 C.F.R. 
§§ 4.3, 4.7. Inasmuch as this Code provides a maximum rating of 
20 percent, no further consideration under this Code is 
warranted.

The RO also considered the service-connected left ankle 
disability pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  In this case, the Board 
finds that the level of limitation of motion of the left ankle is 
adequately reflected by the aforementioned 20 percent rating 
under Diagnostic Code 5271.  As the record does not indicate any 
significant limitation of motion with regard to plantarflexion, 
the Board finds that he does not have severe limitation of the 
left foot.  In fact, while the Veteran's dorsiflexion is limited 
to zero degrees, his plantar flexion had full range of motion.

The Board notes that the Veteran presented for a left hallux 
nail, however, the examiner advised that no treatment was needed.  
Moreover, the December 2008 VA examination showed no obvious 
calluses of the feet, skin was normal, he was able to run, there 
was no evidence of hammertoe deformity, and no flat foot.  Simply 
put, the competent medical evidence indicates that the service-
connected left foot disorder is manifested by pain and limitation 
of ankle motion, which goes to the criteria of Diagnostic Code 
5271.  He does not appear to have any other significant 
impairment of the foot that has not already been taken into 
consideration.  Consequently, the Board finds that the Veteran's 
service-connected left ankle strain is adequately reflected by 
the 20 percent rating, and he does not meet or nearly approximate 
the criteria of severe foot impairment so as to warrant a higher 
rating under Diagnostic Code 5284.  For these reasons, the Board 
finds that the Veteran is entitled to an initial increased rating 
of no more than 20 percent for his service-connected left ankle 
strain.

With regard to whether the Veteran is entitled to a rating higher 
than 20 percent due to pain on motion and other factors, the 
Board finds that he is not.  Because there is no clinical 
evidence of severely limited range of motion of the left ankle, 
noting that he has full range of plantar flexion, the Board finds 
that the level of disability associated with the left ankle 
cannot be found to be severe even when considering the effects of 
pain and repetitive motion on his left ankle.  Accordingly, the 
Veteran is not entitled to a rating in excess of 20 percent, 
considering factors outlined in DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Additionally, there is no evidence that warrants referral of the 
Veteran's claim for extraschedular consideration.  There is no 
evidence of marked interference with employment, frequent periods 
of hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards with 
regard to the Veteran's disability.  The Board acknowledges the 
Veteran's statement that he is unable to stand for long periods 
of time and must ice his ankle.  However, the evidence shows no 
hospitalization and the Veteran is still employed full time.  
Accordingly, the claim will not be referred for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's left ankle disability warrants a 
20 percent rating and no higher.  The appeal to this extent is 
granted.  


ORDER

Entitlement to an initial rating of 20 percent for left ankle 
sprain, status post calcaneal cuboid fracture is granted, subject 
to the regulations pertinent to the disbursement of monetary 
funds.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


